Citation Nr: 1718881	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  15-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for Parkinson's Disease, to include as due to exposure to an herbicide agent.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 videoconference hearing.  A transcript of the hearing is in the file.


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam from December 1967 to December 1968.

2. The Veteran has Parkinson's Disease.

3. The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities





CONCLUSIONS OF LAW

1. Parkinson's Disease is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection Parkinson's Disease

The Veteran asserts that he has a Parkinson's Disease as a result of exposure to herbicide agents during military service while stationed in Vietnam. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116 (f). 

"Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  To be service connected under this presumption, the disease shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307 (a)(6)(ii).  Parkinson's Disease is one of the enumerated diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.

In this case, personnel records confirm that the Veteran was stationed in the Republic of Vietnam from December 1967 to December 1968.  As a result, exposure to an herbicide agent is presumed.

A May 2016 VA examination provides a diagnosis of Parkinson's disease.  The Board finds that the evidence is clear that the Veteran has Parkinson's disease.  In addit6ion, the examiner explained the reasoning for changing from Parkinsonism to Parkinson's Disease.  As exposure to an herbicide agent and an herbicide related disease are established, service connection is presumed.

II. TDIU

The Veteran submitted a formal TDIU application in May 2014, asserting that his Parkinson's disease prevented him from securing or following any substantially gainful occupation.  At the Veteran's June 2016 Board hearing he testified that his service-connected PTSD and diabetes mellitus also rendered him unemployable. 

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran is currently in receipt of a 70 percent rating for PTSD and a 20 percent rating for diabetes mellitus.  The combined evaluation is 80 percent.  As explained above, the Board has determined that service connection is also warranted for Parkinson's disease, which has not yet been rated.  The Board will consider the Veteran's Parkinson's disease in its determination as to whether the Veteran is entitled to TDIU, but notes that even prior to service-connection for Parkinson's Disease, the Veteran meets the scheduler requirements for a TDIU.

In his May 2014 TDIU application, the Veteran states that he last worked fulltime in June 2011 in the administrative field.  The Veteran states that he became too disabled to work in January 2013.  

A March 2012 VA mental health note, documented while the Veteran was still employed, reports that the Veteran is impaired in both work and social life, due to deficiencies including mood related demotivation, pessimism, and board avoidance.  The Veteran reportedly felt hostile towards his employees.

At the Veteran's July 2015 VA diabetes examination, the examiner determined that the Veteran's diabetes would not impact his ability to work.

At the Veteran's May 2016 VA Parkinson's examination, the examiner found that the disease impacts his ability to work, stating that the "Veteran will not be able to perform physically challenging tasks."  The examiner documented difficulty walking and trouble with balance, as well as left hand tremor and progressing symptoms.  

At the Veteran's June 2016 videoconference hearing the Veteran had difficulty walking and exhibited tremoring hands.  The Veteran testified that his PTSD and diabetes rendered him unable to maintain gainful employment. 

After a review of the medical evidence of record and considering the Veteran's lay testimony, the Board finds that the Veteran's service-connected disabilities render him unable to maintain gainful employment.  While the current medical evidence suggests that the Veteran's diabetes has a limited effect on his employability, it is evident that the Veteran's service-connected PTSD and now service-connected Parkinson's have a substantial effect on his ability to maintain gainful employment.  
The Board finds that the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.
ORDER

Service connection for Parkinson's Disease is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


